DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Margaret Welsh (Reg. No.: 70,745) on 01/18/2022.

The application has been amended as follows: 
Claim 1. (AMENDED).  An apparatus for integrating log, for integrating logs in a series including a plurality of instruments generating the logs, comprising:
        a log acquisition section;
        a message ID time stamp processing section;

        a time stamp orders-of-sending-and-receiving confirmation processing section, wherein
        the log acquisition section acquires a plurality of logs from the plurality of instruments,
        the message ID time stamp processing section causes times of time stamps to coincide with each other in one sending and receiving pair of broadcast messages having an identical message ID in the plurality of logs,
        the time stamp adjustment processing section adjusts time bases of the plurality of logs on a basis of the coincident time of the time stamps,
        the time stamp orders-of-sending-and-receiving confirmation processing section confirms whether time reversal is present in the time stamps of the sending and receiving pair of the broadcast messages having the identical message ID in the plurality of time-base-adjusted logs, and
        the time stamp adjustment processing section adjusts the time bases of the plurality of logs in such a manner as to resolve the time reversal in a case of presence of the time reversal in the time stamps of the sending and receiving pair of the broadcast message.

 Claim 2. (AMENDED).  The apparatus for integrating log according to claim 1, further comprising:
        a pattern extraction processing section, wherein
        the pattern extraction processing section extracts, from the plurality of logs, sending blocks that indicate sending patterns of unicast messages in logs of a plurality 
        the time stamp adjustment processing section adjusts time stamps in the log of the receiving side instrument in such a manner that times of time stamps of a sending and receiving pair of unicast messages smallest in temporal difference in a pair of each of the sending blocks and the receiving block.

Claim 3. (AMENDED).  The apparatus for integrating log according to claim 2, wherein
the time stamp orders-of-sending-and-receiving confirmation processing section confirms whether time reversal is present in the time stamps of the sending and receiving pair of the unicast messages in the pair of each of the sending blocks and the receiving block, and
        the time stamp adjustment processing section adjusts the time bases of the plurality of logs in such a manner as to resolve the time reversal in a case of presence of the time reversal in the time stamps of the sending and receiving pair of the unicast messages.

Claim 4. (AMENDED).  The apparatus for integrating log according to claim 3, wherein
        the time stamp adjustment processing section reduces the temporal difference between the time stamps of the sending and receiving pair of the unicast messages in a range in which the time reversal does not occur in the time stamps of the sending and receiving pair of the unicast messages.
 Claim 5. (ORIGINAL).  A system for integrating log, having the apparatus for integrating log according to claim 2, a first type instrument, and a second type instrument included 
        the first type instrument includes a broadcast message generation section capable of sending and interpreting the broadcast messages, and the second type instrument does not include the broadcast message generation section.

Claim 6. (ORIGINAL).  The system for integrating log according to claim 5, wherein the first type instrument sends a broadcast message having the message ID.

Claim 7. (ORIGINAL).  The system for integrating log according to claim 6, wherein upon receiving a broadcast message having the message ID, the first type instrument sends a response having the same message ID to a source.

Claim 8. (ORIGINAL).  The system for integrating log according to claim 6, wherein the first type instrument sends a unicast message, which is to be output to a log, to the second type instrument.

Claim 9. (ORIGINAL).  The system for integrating log according to claim 8, wherein the first type instrument sends the unicast message, which is to be output to the log, on an opportunity of sending the broadcast message.

Claim 10. (ORIGINAL).  The system for integrating log according to claim 8, wherein the first type instrument sends the unicast message, which is to be output to the log, to the second type instrument on an opportunity of receiving the broadcast message.
 Claim 11 – 15 (CANCELLED). 

 Claim 16. (NEW).  A system for integrating log, for integrating logs in a series including a plurality of instruments generating the logs, comprising:
        a log acquisition section;
        a message ID time stamp processing section;
        a time stamp adjustment processing section; and
        a time stamp orders-of-sending-and-receiving confirmation processing section, wherein
        the log acquisition section acquires a plurality of logs from the plurality of instruments,
        the message ID time stamp processing section causes times of time stamps to coincide with each other in one sending and receiving pair of broadcast messages having an identical message ID in the plurality of logs,
        the time stamp adjustment processing section adjusts time bases of the plurality of logs on a basis of the coincident time of the time stamps,
        the time stamp orders-of-sending-and-receiving confirmation processing section confirms whether time reversal is present in the time stamps of the sending and receiving pair of the broadcast messages having the identical message ID in the plurality of time-base-adjusted logs, and
        the time stamp adjustment processing section adjusts the time bases of the plurality of logs in such a manner as to resolve the time reversal in a case of presence of the time reversal in the time stamps of the sending and receiving pair of the broadcast messages.


        a pattern extraction processing section, wherein the pattern extraction processing section extracts, from the plurality of logs, sending blocks that indicate sending patterns of unicast messages in logs of a plurality of sending side instruments and a receiving block that indicates receiving patterns corresponding to the sending patterns in the log of one receiving side instrument, and
        the time stamp adjustment processing section adjusts time stamps in the log of the receiving side instrument in such a manner that times of time stamps of a sending and receiving pair of unicast messages smallest in temporal difference in a pair of each of the sending blocks and the receiving block.

Claim 18. (NEW).  The system for integrating log according to claim 17, wherein the time stamp orders-of-sending-and-receiving confirmation processing section confirms whether time reversal is present in the time stamps of the sending and receiving pair of the unicast messages in the pair of each of the sending blocks and the receiving block, and
        the time stamp adjustment processing section adjusts the time bases of the plurality of logs in such a manner as to resolve the time reversal in a case of presence of the time reversal in the time stamps of the sending and receiving pair of the unicast messages.

Claim 19. (NEW).  The system for integrating log according to claim 18, wherein the time stamp adjustment processing section reduces the temporal difference between the 

Claim 20. (NEW).  A method for integrating log, for integrating logs in a series including a plurality of instruments generating the logs, comprising:
        acquiring a plurality of logs from the plurality of instruments using a log acquisition section acquires,
        causing times of time stamps to coincide with each other in one sending and receiving pair of broadcast messages having an identical message ID in the plurality of logs using a message ID time stamp processing section,
        adjusting time bases of the plurality of logs on a basis of the coincident time of the time stamps using a time stamp adjustment processing section,
        confirming whether time reversal is present in the time stamps of the sending and receiving pair of the broadcast messages having the identical message ID in the plurality of time-base-adjusted logs using a time stamp orders-of-sending-and-receiving confirmation processing section, and
        adjusting the time bases of the plurality of logs in such a manner as to resolve the time reversal in a case of presence of the time reversal in the time stamps of the sending and receiving pair of the broadcast messages using the time stamp adjustment processing section.

Claim 21. (NEW).  The method for integrating log according to claim 20, further comprising:

        adjusting time stamps in the log of the receiving side instrument in such a manner that times of time stamps of a sending and receiving pair of unicast messages smallest in temporal difference in a pair of each of the sending blocks and the receiving block using the time stamp adjustment processing section.

Claim 22. (NEW).  The method for integrating log according to claim 21, further comprising: 
        confirming whether time reversal is present in the time stamps of the sending and receiving pair of the unicast messages in the pair of each of the sending blocks and the receiving block using the time stamp orders-of-sending-and-receiving confirmation processing section, and
        adjusting the time bases of the plurality of logs in such a manner as to resolve the time reversal in a case of presence of the time reversal in the time stamps of the sending and receiving pair of the unicast messages using the time stamp adjustment processing section.

Claim 23. (NEW).  The system for integrating log according to claim 22, wherein reducing the temporal difference between the time stamps of the sending and receiving pair of the unicast messages in a range in which the time reversal does not occur in the 
Allowable Subject Matter
Claims 1-10 and 16-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of the limitation e.g. “the time stamp adjustment processing section adjusts time bases of the plurality of logs on a basis of the coincident time of the time stamps, the time stamp orders-of-sending-and-receiving confirmation processing section confirms whether time reversal is present in the time stamps of the sending/receiving pair of the broadcast messages having the identical message ID in the plurality of time-base- adjusted logs, and 
the time stamp adjustment processing section adjusts the time bases of the plurality of logs in such a manner as to resolve the time reversal in a case of presence of the time reversal in the time stamps of the sending/receiving pair of the broadcast message.” None of the cited references on pto-892 discloses the above limitation neither alone or in combination with any cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akagawa et al. (Pub. No.: US 2006/0225073 A1) discloses, a system in which a plurality of virtual machines operate on a host computer. The host computer has a time subtraction table for storing the time subtraction with the respective virtual machines, and a log collection unit for collecting the logs of the respective virtual machines. The log contains a time stamp which shows at least the log output time.
Takahashi et al. (Pub. No.: US 2014/0301513 A1), discloses, the timer measures a reception processing time period, which is a period of time from when the clock time information frame is received until when the clock time information is obtained. The node device sets to the processor a value obtained by adding the fixed value and the reception processing time period to the clock time information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Tauqir Hussain/Primary Examiner, Art Unit 2446